DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Please amend Claim 1 as follows:
An apparatus, comprising:
 a dielectric layer; 
 self-capacitance sensing electrode disposed on a surface of the dielectric layer, wherein the  self-capacitance sensing electrode is associated with a sensing region; and
 a conductive layer disposed on the surface of the dielectric layer,
 wherein the conductive layer is associated with an electrical potential creating a conductive layer potential, 
wherein the conductive layer is configured to limit a sensing region of the self- capacitance sensing electrode based on at least the conductive layer potential,
wherein a gap is defined between an edge of the conductive layer and an edge of the self-capacitance sensing electrode, the gap exposing the dielectric layer, the gap defining a distance between the edge of the conductive layer and the edge of the self-capacitance sensing electrode, 

wherein the distance of the gap is associated with limiting the sensing region of the self-capacitance sensing electrode in conjunction with at least the conductive layer potential, and 
wherein the  self-capacitance sensing electrode is disposed on a non-coplanar surface.


Allowable Subject Matter
2.	Claims 1-4, 6, 8-14, 16, 19, 21-23 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “An apparatus, comprising: a dielectric layer; self-capacitance sensing electrode disposed on a surface of the dielectric layer, wherein the  self-capacitance sensing electrode is associated with a sensing region; and a conductive layer disposed on the surface of the dielectric layer, wherein the conductive layer is associated with an electrical potential creating a conductive layer potential, wherein the conductive layer is configured to limit a sensing region of the self- capacitance sensing electrode based on at least the conductive layer potential, wherein a gap is defined between an edge of the conductive layer and an edge of the self-capacitance sensing electrode, the gap exposing the wherein a magnitude of capacitance measured by the self-capacitance sensing electrode relative to a distance of an object above the sensing region of the apparatus is attenuated at least by varying the distance between the edge of the self-capacitance sensing electrode and the edge of the conductive layer, wherein the distance of the gap is associated with limiting the sensing region of the self-capacitance sensing electrode in conjunction with at least the conductive layer potential, and wherein the self-capacitance sensing electrode is disposed on a non-coplanar surface” in combination with the other claimed limitations set forth in independent claim 1 and similarly in independent claim 11.

The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “An apparatus, comprising: a dielectric layer comprising one of: a printed circuit board (PCB), a flexible printed circuit (FPC), or a front cover; a conductive layer disposed on a surface of the dielectric layer; and a capacitive sensing electrode disposed on the surface of the dielectric layer and associated with a sensing region, the capacitive sensing electrode and the conductive layer being molded together with the dielectric layer, wherein the conductive layer is associated with an electrical potential creating a conductive layer potential, the conductive layer is configured to limit the sensing region of the capacitive sensing electrode based on at least the conductive layer potential, wherein a gap is defined between an edge of the conductive layer and an edge of the capacitive sensing electrode, the gap exposing the dielectric layer and wherein a magnitude of capacitance measured by the capacitive sensing electrode relative to a distance of an object above the sensing region of the apparatus is attenuated at least by varying the distance between the edge of the capacitive sensing electrode and the edge of the conductive layer” in combination with the other claimed limitations set forth in independent claim 25 and similarly in independent claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEN W BOGALE/Examiner, Art Unit 2628       

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628